UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 14, 2014 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 000-18082 43-1524856 (State or other jurisdiction of incorporation) (Commission File Number I.R.S. Employer Identification No.) 1451 East Battlefield, Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(417) 887-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information. OnJanuary 14, 2014, Great Southern Bancorp, Inc., the holding companyfor Great Southern Bank, issued a press release announcing that a definitive agreement has been signed for Great Southern to purchase two branches in Neosho, Mo., from Boulevard Bank. The branches are located at 111 E. Main St. and 713 S. Neosho Blvd. The acquisition, representing approximately $65 million in deposits and $6 million in loans, is expected to be complete in the first quarter of 2014, pending regulatory approval. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d)Exhibits The following exhibit is filed herewith: Exhibit No. Description of Exhibit Press Release datedJanuary 14, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GREAT SOUTHERNBANCORP, INC. Date:January 14, 2014 By:/s/ Joseph W. Turner Joseph W. Turner President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release datedJanuary 14, 2014
